DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 07/21/2021 have been fully considered but they are not persuasive. 
The Applicant submits the following remarks:
(i)  Applicant notes that Ono only qualifies as prior art against the present 
application as of the foreign priority date of December 27, 2016, of Ono. Accordingly, to the extent Ono is cited in a subsequent rejection, it is respectfully requested that such rejection include an analysis of how the foreign priority document of Ono provides support for the subject matter of Ono relied upon in the rejection. (Applicant’s remarks, page 8).
(ii) Ono does not describe that each of the pixels of the imaging element (120) includes a modulation element that covers a part of the light-receiving region of the pixel.  Because the pattern mask (110) is at a distance from the imaging element (120), none of the dark portions of the pattern mark (110) actually cover any part of the light-receiving regions of any pixel.  That is, the pixels of the imaging element (120) receive all light incident thereon.  Accordingly, Ono fails to describe “the imaging element including a plurality of pixel output units, receiving incident light from the subject incident without an intervention of an imaging lens or a pinhole, 
In response, the Examiner understands the Applicant’s arguments and respectfully provides clarifications as set forth below: 
(i) Per request by the Applicant, the Examiner respectfully submits a certified copy of the foreign priority document JP 2016-253325.  It is apparent that all figures 1 to 31 and corresponding disclosure of Ono reference (US 2019/0313018) are fully supported by all figures 1 to 31 and corresponding disclosure in the foreign priority document JP 2016-253325.  Since all disclosed figures in both US and Japanese applications are identical and fully supported by the foreign priority document JP 2016-253325, the effective filing date of December 27, 2016 in Ono (US 2019/0313018) for the subject matter relied upon in the Office Action is valid.
(ii) The Examiner respectfully disagrees with the Applicant’s arguments.  The Examiner would like to direct the Applicant to Figs. 15-18 of Ono.  As shown in Figs. 15 and 16 of Ono, each of a plurality of pixels pixel includes a modulation element that is formed by a shielding mask 136A1 to 136C1, respectively, to modulate the incoming light at a different angle directivity/position (see par. [0114]).  Each of the shielding masks 136A1 to 136C1 in Fig. 15 or 136A1 to 136C3 in Fig. 16 covers a part of the light-receiving region of pixel and functions as a light modulation element for individual pixel.  Similar teaching is also found in Figs. 17-18 and not OBJECTIVE lens.  This is consistent with the Applicant’s disclosure in which microlenses are used in the image sensor but not OBJECTIVE lens as described in Figs. 4-9 of the Applicant’s original specification.  As such, the limitation “without an imaging lens” is understood as without an objective lens.  At least in view of the above and the detailed discussion in the following art rejection, the Examiner submits that the teaching of Ono anticipates the instant limitations “the imaging element including a plurality of pixel output units, receiving incident light from the subject incident without an intervention of an imaging lens or a pinhole, and each of the pixel output units includes a modulation element that covers a part of a light-receiving region of the pixel output unit, generating a detection signal indicating an output pixel value modulated by an incident angle of the incident light according to a position of the modulation element, and outputs a detection signal set including a plurality of detection signals output from the plurality of pixel output units," as recited in Claim 1.  See Ono, Figs. 15-18 and paragraphs [0018]-[0020] and [0114]-[0116].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claim interpretation indicated in the previous Office Action has been withdrawn as the currently amended claims 1, 3-8, 16, 21 and 22 do NOT invoke 35 U.S.C 112(f). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ono (US 2019/0313018).

Regarding claim 1, Ono teaches a signal processing device comprising: 
processing circuitry (210 in Figs. 1 & 5) configured to restore an image by using a plurality of detection signal sets obtained by an imaging element in a plurality of states in which at least one of a position or orientation with respect to a subject is different (see Figs. 15-18; Abstract, par. [0018]-[0020], [0114]-[0116]); and 
the imaging element including a plurality of pixel output units (Fig. 15), receiving incident light from the subject incident without an intervention of an imaging lens (no objective lens) or a pinhole, and each of the pixel output units includes a modulation element (136A1 to 136C3 as shown in Figs. 15 and 16) that covers a part of a light-receiving region of the pixel output unit, generating a detection signal indicating an output pixel value modulated by an incident angle of the incident light according to a position of the modulation element, and outputs a detection signal set including a plurality of detection signals output from the plurality of pixel output units (see par. [0018]-[0020], [0114]-[0116] and [0089]).

Regarding claim 2, it is seen in Ono that the plurality of detection signal sets is obtained by a plurality of imaging elements (note Figs. 16-18.  A group of pixels corresponding to a same light shielding density is considered as an imaging element, and there are plurality of groups of pixels having different light shielding densities.  See par. [0115]-[0116]). 

	Regarding claim 7, as also seen in Figs. 3, 4, 6 and 15-18 in Ono, the processing device further comprises two or more of the plurality of imaging elements (note claim 2 for at least two or more imaging elements). 

	Regarding claim 9, Ono further teaches that at least a part of the pixel output units of the two or more of the imaging elements has 5incident angle directivity indicating directivity to the incident angle of the incident light from the subject (see Fig. 15 and par. [0114]. Note that incident angle directivity of each pixel is defined by the light shielding masks 136A1 to 136C1).

	Regarding claim 10, as shown in Figs. 17 & 18 of Ono, incident angle directivities of two or more 10imaging elements out of the plurality of imaging elements are different from each  (i.e., different arrangement of shielding mask position and density for different groups of pixels; see par. [0116]).

	Regarding claim 11, also seen in Figs. 17 & 18 of Ono, incident angle directivities of two or more 15imaging elements out of the plurality of imaging elements are same (the incident angle directivities of at least two groups 136B2 in Fig. 18 are same).

	Regarding claim 12, Ono also discloses that the plurality of detection signal sets is 20obtained in each of the states by the imaging element (par. [0098], [0114]-[0116]).
	
	Regarding claim 15, it is also clear in Fig. 15 in Ono that the plurality of pixel output units of the imaging element has a configuration capable of independently setting incident angle directivity for each pixel output unit, 5indicating directivity to the incident angle of the incident light from the subject (the pixels shown in Fig. 15 have independent setting of incident angle directivity by the light shielding masks 136A1 to 136C1. See par. [0114] and note Figs. 16-18 for top views of pixels). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 16-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2019/0313018) in view of Kimura (US 2014/0226038). 

Regarding claim 16, Ono teaches an imaging device comprising all limitations as discussed in claim 1 that includes a processing circuitry except for the processing circuitry configured to associate the detection signal set with metadata for restoring an image using the detection signal set.  However, metadata associated with image signal for restoring or reconstructing the image is well known in the art as taught by Kimura (see par. [0111]-[0112]). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the processing circuitry to associate the detection signal set with metadata used for reconstructing the image using the detection signal set for the benefit of achieving high accuracy and efficiency in image reconstruction process. 

	Regarding claim 17, as also seen in the combined teaching of Ono and Kimura, the metadata includes at least one of (See Kimura, par. [0111]. It should be noted that alternative limitations are not necessarily considered in this claim.  Also note that a position of the imaging element with respect to the subject is encompassed by the focal position and positional relationship information included in the metadata). 



	Regarding claims 20 and 23, the limitations of these claims are also met by the discussion in claims 9 and 15, respectively. 
	
	Regarding claims 21 and 22, it is also seen in the combined teaching of Ono and Kimura that a communication unit that transmits the detection signal set and metadata associated with the detection signal set (see Ono, Figs. 1 & 5 in which a communication unit is an inherent communication interface between the processing unit 210 and the storage 220 for transmitting detection signal set (image signal) for storage.  Furthermore, in the combination of Ono and Kimura, the metadata is also transmitted for storage as well.  Note Kimura in Figs. 11, 12A & 12B for transmitting image data and metadata to a different unit or device for storing, reconstructing and/or displaying). 

	Allowable Subject Matter
Claims 3-6, 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, either alone or in combination, fails to teach or suggest the limitation of “the processing circuitry is configured to restore the image by using the plurality of detection signal 25sets and a coefficient set group selected on a basis of a distance between each of the plurality of imaging elements and the subject.”
Regarding claims 4-6, these claims depend from claim 3. 
Regarding claim 8, the prior art of record also fails to teach or suggest the limitation of “the processing circuitry is configured to restore the image by using a detection signal set obtained by the two or more of the imaging elements included in the signal processing device, and a detection signal 30set obtained by an imaging element different from the imaging elements included in the signal processing device.”
	Regarding claim 19, the prior art of record also fails to teach or suggest the limitation of “the plurality of imaging elements includes an imaging element provided in another imaging device.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697